Citation Nr: 9921931	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-16 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric 
disorder, including depression, post-traumatic stress 
disorder (PTSD), and a disorder manifested by memory loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1962 to 
November 1964.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 RO decision which denied the 
veteran's claims for service connection for a seizure 
disorder, chronic depression, and memory loss; and from an 
August 1997 RO decision which denied service connection for 
PTSD.  The Board construes the issues to be: service 
connection for a seizure disorder; and service connection for 
a psychiatric disorder (including depression, PTSD, and a 
disorder manifested by memory loss).

The main body of the present Board decision concerns the 
veteran's claim for service connection for a seizure 
disorder.  His claim for service connection for a psychiatric 
disorder is addressed in the remand which follows the 
decision.


FINDING OF FACT

The veteran has not presented competent evidence to show a 
plausible claim for service connection for a seizure 
disorder.


CONCLUSION OF LAW

The veteran's claim for service connection for a seizure 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1962 to 
November 1964.

The veteran's service medical records, including his November 
1962 enlistment examination and his September 1964 separation 
examination reports, do not reflect any pertinent 
abnormalities.

In February 1979, the veteran was hospitalized at a VA 
facility after being involved in an automobile accident--a 
head-on collision.  It was noted that he had sustained blunt 
trauma to the head and was rendered unconscious in the 
accident.  During the course of the hospitalization, he also 
reported a history of blackouts for several years.  A 
neurological examination was within normal limits.  At the 
time of discharge, he was advised to seek an evaluation by an 
outside neurologist based on his history of blackout spells. 

In March 1979, the National Personnel Records Center verified 
that it had forwarded all of the veteran's service medical 
records to the RO. 

Private and VA medical records, dated in the 1980s, generally 
reflect that the veteran was repeatedly hospitalized for 
treatment of psychiatric problems.  Some records show that he 
suffered withdrawal symptoms, including seizures, when he 
stopped consuming alcohol.  The records also show that he was 
taking medication, including Dilantin and Phenobarbital.  The 
veteran was variously diagnosed as having a seizure disorder, 
Dilantin toxicity, seizures secondary to medication 
noncompliance, epilepsy, a convulsive seizure disorder (grand 
mal type), and atypical or mixed organic brain syndrome.

An April 1980 VA hospitalization record shows that the 
veteran reported that he had dizziness for the previous 2 
days without any nausea.  He also reported having some 
headaches in the left temporal area for 2 weeks.  He said he 
had blackout spells all of his life during which his muscles 
would cramp and he would pass out for about 5 minutes.  He 
said he did not have incontinence or chew his tongue during 
the spells.  He said he had been seen by a neurologist and 
was told that his EEG (electroencephalogram) was normal.  
During the course of his hospitalization, a brain scan was 
obtained which was normal.  On hospital discharge, the 
diagnoses included dizziness and blackout spells.

A March 1981 VA hospital summary shows that the veteran was 
admitted after having shot himself in the abdomen.  He 
reported having a history of blackouts since the age of 10.  
He also said that two years earlier he had a head-on 
collision because of a blackout.  (The examiner noted that in 
North Carolina it was not required that a physician notify a 
state licensing authority if an individual had epileptic 
seizures and was driving a car when he should not be.) 

In October 1983, the veteran was hospitalized at Angel 
Community Hospital for treatment of psychiatric problems.  
During the course of the hospitalization, psychological 
testing was performed and it was noted that his performance 
strongly suggested the presence of brain damage affecting the 
right hemisphere or right parietal or motor area.  On 
discharge, the diagnoses included atypical organic brain 
syndrome. 

In an April 1986 statement, James R. Milling, M.D., noted 
that the veteran was being treated at the Smokey Mountain 
Area Mental Health Center for psychiatric problems.  Dr. 
Milling also noted that the veteran suffered from episodic 
alcohol abuse, epilepsy, and organic impairment of the right 
hemisphere and was taking Dilantin, among other medications.  

An April 1986 private medical record shows that the veteran 
complained he had blackouts all of his life, during which he 
would feel weak, tremble, and then blackout.  During the past 
six years, he related, he had recurrent seizures (which he 
described as a new type of spell); he said the seizures would 
become manifest when he was upset.  During a seizure, the 
veteran's wife said, the veteran would grunt loudly, fall 
forward, jerk and kick, bite his tongue, and was incontinent.  
Afterwards, she said, he was weak all over and confused for 
about two hours.  He said that these episodes had been 
occurring about once a month but that in the past week he had 
six of them.  He said he did not have a family history of 
epilepsy.  In 1980, it was noted that he was involved in an 
automobile accident and thrown through the windshield; he was 
rendered unconscious (for two hours) and sustained a 
lacerated liver.  He related he had undergone an EEG in the 
past which had shown seizure activity.  A CT head scan (with 
contrast) was performed during the hospitalization and showed 
no reason for his seizures.  It was noted that he was taking 
Dilantin on a daily basis.  Following an examination, the 
diagnoses included a seizure disorder and a probable Dilantin 
overdose, among other things. 

A September 1986 VA compensation examination report shows 
that the veteran reported he had dizzy spells and blackouts 
for as long as he could remember.  He also said that for the 
past 1 1/2 years he had been having seizures.  He said he was 
currently taking Dilantin and Phenobarbital.  Following an 
examination, the diagnoses included an alleged seizure 
disorder by history and not documented by any substantial 
medical data.  

A December 1988 VA compensation examination report shows that 
the veteran related he had blacking out episodes that had 
never been substantially diagnosed as seizures by way of an 
EEG.  It was also noted that in the past he had normal EEGs.  
He said his last blackout was 3 months ago and that he had 2 
to 3 blackouts per year.  He also reported he took Dilantin 
for possible seizures and said that his seizures had 
decreased since he had shock treatments in 1986 at Broughton 
Hospital.  A neurological examination was essentially 
negative.  The impressions included a history of blackout 
spells, among other things. 

Medical records, including records from Broughton Hospital 
and Angel Community Hospital, dated in the early 1990s, 
generally show that the veteran was repeatedly hospitalized 
for psychiatric reasons.  It was also noted that he was 
abusing alcohol, had a seizure disorder, and was taking 
Dilantin.  A September 1991 record from Broughton Hospital 
shows that the veteran had a history of alcohol abuse with 
withdrawal seizures.  A February 1992 record from Angel 
Community Hospital shows that the veteran had a seizure 
disorder for a long time.  The diagnoses include a seizure 
disorder secondary to a head injury in 1980. 

VA compensation examinations, performed in March 1992, do not 
reflect any pertinent findings.

An April 1996 VA consultation report reflects that the 
veteran reported a 25 to 30 year history of seizures.  The 
diagnoses including a seizure disorder which was deemed 
questionably related to his alcohol withdrawal. 

In August 1996, the veteran was hospitalized at a VA facility 
for psychiatric problems.  It was noted he had a history of a 
seizure disorder.  At the time of his discharge from the 
hospital, in late August 1996, the Axis III diagnosis was a 
seizure disorder.  

In November 1996, the veteran was admitted to a VA facility 
with a chief complaint of seizures.  It was noted that one 
day prior to the admission he had a grand mal seizure, which 
was apparently witnessed.  A past medical history of a 
seizure disorder was reported.  During the course of his 
hospitalization, his seizure medication was adjusted.  On 
discharge, the Axis III diagnoses included a seizure 
disorder. 

At a May 1997 RO hearing, the veteran testified that he had 
been treated for seizures in the 1970s.  The veteran's wife 
related that the veteran had grand mal seizures.  

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
in the line of duty and not the result of the person's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service incurrence for 
epilepsy will be presumed if manifest to a compensable level 
within one year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that he has a seizure disorder and that 
such is attributable to active service.  This case presents 
the threshold question of whether the veteran has met his 
initial burden of submitting evidence to show that his claim 
is well grounded, meaning plausible.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he has not 
done so, there is no VA duty to assist him in developing the 
claim, and the claim must be denied.  For a service 
connection claim to be well grounded, the following three 
elements must be shown: 1) competent evidence of a current 
disability (a medical diagnosis); 2) competent evidence 
showing incurrence or aggravation of a disease or injury in 
service (medical evidence or, in certain circumstances, lay 
evidence); and 3) competent evidence of a nexus between the 
in- service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).  
Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).

A review of the veteran's service medical records does not 
reflect that the veteran had a seizure disorder during active 
duty.  Further, there is no evidence of a seizure disorder 
within one year after the veteran's release from active duty 
(as required for a presumption of service incurrence) or for 
many years later.  

In 1979, over 15 years after his service discharge, the 
veteran first reported a history of blackouts.  This history 
was reported during a period of hospitalization for treatment 
of residuals of an automobile accident (a head-on collision).  
Notably, a neurological examination was performed (during the 
hospitalization) and was negative.  At the time of his 
discharge from the hospital, a seizure disorder was not 
diagnosed; however, the veteran was advised to see a 
neurologist based on his self-reported history of blackouts.  
A seizure disorder was first objectively noted in the early 
1980s (decades after service) and there is also current 
evidence of such.  Over the years, the seizure disorder has 
been variously described as a residual of a head injury 
(presumably stemming from the 1979 automobile accident) and 
as a side effect of alcohol withdrawal (service connection is 
precluded for disabilities due to alcohol abuse).  The 
seizures have never been medically linked to service.

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grivois v. Brown, 6 Vet. App. 136 (1994).  In 
the instant case, there is absolutely no medical evidence on 
file which links the veteran's current seizure disorder, 
first shown many years after service, with his active duty.

The veteran's written statements and testimony at a RO 
hearing, which generally assert he developed a seizure 
disorder during service and continues to have such, do not 
constitute competent medical evidence of causality, as 
required for a well-grounded claim, since, as a layman, he 
has no competence to give a medical opinion on the diagnosis 
or etiology of a claimed condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Similarly, the mere transcription of 
his lay history, in some of the recent medical records, is 
not competent medical evidence of causality for a well-
grounded claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).

Since the veteran has not met his initial burden of 
presenting evidence of a well-grounded claim for service 
connection for a seizure disorder, his claim must be denied.  
38 U.S.C.A. § 5107(a); Caluza, supra.


ORDER

Service connection for a seizure disorder is denied.




REMAND

The veteran also claims service connection for a psychiatric 
disorder, including deprssion, PTSD, and a disorder 
manifested by memory loss.

With regard to PTSD, the veteran contends that he was raped 
during Army basic training.  He also asserts that, during his 
Army service, he participated in exercises during which POW 
conditions were simulated.  He asserts that both of these 
experiences, the rape and his participation in POW exercises, 
resulted in psychiatric problems.  Notably, following a 
period of VA hospitalization in November 1996, the veteran's 
discharge diagnoses included PTSD and such was deemed non-
combat military related.  Other records on file reflect 
psychiatric diagnoses including dysthymia, depression, 
schizophrenia, amnestic disorder (memory loss), and 
personality disorders. 

The Board finds that at least the PTSD aspect of the service 
connection claim is well grounded (plausible) under 
38 U.S.C.A. § 5107(a).  With respect to PTSD, it is noted 
that there is a lay assertion of service stressors (the 
alleged rape and participation in POW exercises) which is 
presumed credible for the limited purpose of determining 
well-groundedness, and there is a diagnosis of PTSD which is 
linked to the veteran's noncombat military service.  
38 C.F.R. § 3.304(f) (as revised June 18, 1999, effective 
March 7, 1997; 64 Fed.Reg. 32807-32808 (1999)); Patton v. 
West, 12 Vet. App. 272 (1999); Gaines v. West, 11 Vet. App. 
353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).

As the veteran's service records do not indicate that he 
engaged in combat, nor is there other evidence that he 
engaged in combat, his statements are inadequate to prove the 
occurrence of a stressor in service, and such a stressor must 
be established by official service records or other credible 
supporting evidence.  Id.  It is noted that there have been 
no efforts to verify the veteran's stressors; and the Board 
finds that an attempt should be made, including stressor 
development based on alleged sexual assault in service.  
Patton, supra (discussing manual provisions of M 21-1, Part 
III, paragraph 5.14(c)). 

In the judgment of the Board, the veteran should also undergo 
another VA examination to ascertain the nature and etiology 
of his psychiatric disorders, including whether there is a 
proper diagnosis of PTSD under DSM-IV.  38 C.F.R. § 3.304(f) 
(as revised June 18, 1999, effective March 7, 1997; 64 
Fed.Reg. 32807-32808 (1999)); Cohen, supra.  

An attempt should also be made to secure additional relevant 
medical records.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  

Accordingly, this issue is REMANDED for the following 
actions:

1.  The RO should have the veteran 
identify (names, addresses, dates) all 
medical providers who have treated him 
for any psychiatric condition since his 
release from active duty, including any 
records from Smokey Mountain Counseling 
Center and any records from his period of 
hospitalization at the VA facility in 
Asheville, North Carolina in November 
1996.  Following the procedures of 
38 C.F.R. § 3.159, the RO should obtain 
copies of all related medical records 
which are not already on file.

2.  The RO should instruct the veteran to 
provide a detailed written account 
(including dates, locations, names of 
other persons involved, etc.) of the 
alleged service stressors for PTSD, 
including details regarding his rape and 
the in-service simulated POW exercises.  

After the veteran submits his written 
statement, the RO should forward it 
(along with copies of his service 
personnel records and any other records 
relevant to the PTSD claim) to the 
USASCRUR, and request that the USASCRUR 
investigate and attempt to verify the 
alleged stressors.

The RO should also develop and attempt to 
verify stressors related to alleged 
sexual assault in service, following the 
procedures of M 21-1, Part III, paragraph 
5.14c.  See Patton, supra.  

3.  Thereafter, the RO should have the 
veteran undergo a VA examination to 
determine the nature and etiology of any 
psychiatric disorder, including 
depression, PTSD, and a disorder 
manifested by memory loss.  (Any 
diagnosis of PTSD should be in accordance 
with DSM-IV.  If PTSD is diagnosed, the 
examiner should clearly identify the 
reported stressors which are deemed to be 
the cause of the condition.)  The claims 
folder must be provided to and reviewed 
by the doctor. 

4.  Thereafter, the RO should review the 
claim for service connection for a 
psychiatric disorder, including 
depression, PTSD, and a disorder 
manifested by memory loss.  If the claim 
is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board. 



_________________________________
L.W. TOBIN
Member, Board of Veterans' Appeals


 

